 



Exhibit 10.2
METHODE ELECTRONICS, INC.
AMENDED AND RESTATED
RESTRICTED STOCK UNIT AWARD AGREEMENT
(EXECUTIVE AWARD / CLIFF VESTING)
     This agreement (the “Award Agreement”), effective as of June 18, 2004 (the
“Award Date”), is entered into by and between Methode Electronics, Inc., a
Delaware corporation (the “Company”) and Donald W. Duda (the “Grantee”). This
Award Agreement amends and restates the Restricted Stock Award Agreement by and
between the Company and the Grantee dated June 18, 2004 (the “Predecessor
Agreement”). As of the date this Award Agreement is accepted by both parties,
the Predecessor Agreement will be void and otherwise superseded by this Award
Agreement, and the Grantee will return any Restricted Stock awarded to him under
the Predecessor Agreement. All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them by the Methode Electronics, Inc.
2000 Stock Plan, as amended (the “Plan”).
     1. General. This Award Agreement and the Restricted Stock Units awarded
herein are subject to all of the provisions of the Plan applicable to Restricted
Stock Units. Unless otherwise provided herein, the Plan provisions are
incorporated by reference and made a part hereof to the same extent as if set
forth in their entirety herein. A copy of the Plan is on file in the offices of
the Company.
     2. Grant. The Company hereby grants to Grantee a total of 50,000 Restricted
Stock Units (the “Restricted Stock Units”), subject to the restrictions set
forth in Section 3 hereof and the Plan.
     3. Restrictions.

  (a)   None of the Restricted Stock Units may be sold, transferred, pledged,
hypothecated or otherwise encumbered or disposed of.     (b)   Any Restricted
Stock Units that are not vested shall be forfeited to the Company immediately
upon termination of the Grantee’s employment with the Company and all of its
Subsidiaries and Affiliates.     (c)   Any Restricted Stock Units that are not
vested may be forfeited to the Company in accordance with Section 7 of this
Award Agreement.

     4. Payment for Restricted Stock Units.

  (a)   The Company will pay one share of Common Stock to the Grantee for each
vested Restricted Stock Unit upon the earlier of the following events, but in no
case earlier than April 29, 2007:

  (i)   thirty (30) days after the Grantee’s date of termination of

1



--------------------------------------------------------------------------------



 



      employment with the Company and all of the Company’s Subsidiaries and
Affiliates; or     (ii)   the last day of the Company’s fiscal year in which the
payment of Common Stock in satisfaction of the Restricted Stock Units becomes
deductible to the Company under Section 162(m) of the Code, in which case the
Company may pay out a portion of the Restricted Stock Unit Award if payment of
the entire Award would not be deductible to the Company and the remaining
portion of the Award shall be paid when, and to the extent, the payment becomes
deductible. If the Grantee has other outstanding vested awards that are
conditioned on payment being deductible to the Company, the vested awards that
do not have performance-based criteria (such as this Award) shall be paid first
and in the order they were first granted.

  (b)   Notwithstanding the foregoing, in the event that the Grantee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
any payment under this Award Agreement shall be delayed until the earlier of
(i) six months after the Grantee’s separation from service with the Company and
(ii) the Grantee’s death, if such a delay is necessary to avoid the imposition
of additional tax and interest on the Grantee under Section 409A(a)(1)(B) of the
Code.

     5. Rights as Stockholder. The Grantee shall have no rights as a stockholder
with respect to any Restricted Stock Units. The Grantee will only have
stockholder rights after a stock certificate is issued.
     6. Vesting.

  (a)   The Restricted Stock Units granted hereunder will become one hundred
percent (100%) vested on April 29, 2007 if the Grantee continues to be employed
by the Company (or a Subsidiary or Affiliate thereof) on such date.     (b)  
Notwithstanding the vesting date set forth in Section 6(a), Restricted Stock
Units granted hereunder shall become fully vested if the Grantee’s employment
with the Company and all of its Subsidiaries and Affiliates is terminated due
to: (i) retirement on or after Grantee’s sixty-fifth birthday; (ii) retirement
on or after Grantee’s fifty-fifth birthday with consent of the Company;
(iii) retirement at any age on account of total and permanent disability as
determined by the Company; or (iv) death.     (c)   Notwithstanding the schedule
set forth in Section 6(a), Restricted Stock Units granted hereunder shall become
fully vested upon the occurrence of a Change of Control, as that term is defined
in the Plan, provided that the Grantee is an employee of the Company (or a
Subsidiary thereof) on the

2



--------------------------------------------------------------------------------



 



      date of the Change of Control. This Section 6(c) supercedes Section 11.3
of the Plan.

     7. Forfeiture.

  (a)   Forfeiture if the Grantee Engages in Certain Activities. If at any time
the Grantee engages in any activity adverse, contrary or harmful to the
interests of the Company, including, but not limited to: (i) conduct related to
the Grantee’s employment for which either criminal or civil penalties against
the Grantee may be sought, (ii) while employed by the Company or any Subsidiary
or Affiliate, serving as a consultant, advisor or in any other capacity to an
entity that is, or proposes to be, in competition with or acting against the
interests of the Company, (iii) employing or recruiting any present, former or
future employee of the Company, whether individually or behalf of another person
or entity, that is, or proposes to be, in competition with or acting against the
interests of the Company, (iv) disclosing or misusing any confidential
information or material concerning the Company, or (v) participating in a
hostile takeover attempt, then the unvested Restricted Stock Units shall be
forfeited to the Company effective as of the date on which the Grantee entered
into such activity, unless terminated sooner by operation of another term or
condition of this Award Agreement or the Plan.

  (b)   Right of Set-off. If the Grantee owes the Company any amount by virtue
of Section 7(a) above, then the Company (or any Subsidiary or Affiliate) may
recover such amount by setting it off from any amounts the Company (or any
Subsidiary or Affiliate) owes or may owe the Grantee from time to time. By
accepting these Restricted Stock Units and signing this Award Agreement, the
Grantee consents to a deduction of any amount the Grantee may owe the Company by
virtue of Section 7(a) above from any amounts the Company (or any Subsidiary or
Affiliate) owes or may owe the Grantee from time to time (including amounts owed
to the Grantee as wages or other compensation, fringe benefits, or vacation pay,
as well as any other amounts owed to the Grantee). Whether or not the Company
elects to make any set-off in whole or in part, if the Company does not recover
by means of set-off the full amount the Grantee owes it, calculated as set forth
above, the Grantee agrees to pay immediately the unpaid balance to the Company.

  (c)   Committee Discretion. The Committee may release the Grantee from the
obligations under Section 7(a) above if the Committee determines in its sole
discretion that such action is in the best interest of the Company.

     8. Other Terms and Conditions. The Committee shall have the discretion to
determine such other terms and provisions hereof as stated in the Plan.

3



--------------------------------------------------------------------------------



 



     9. Applicable Law. The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Illinois without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Circuit
Court of the State of Illinois or the United States District Court of the
Eastern Division of the Northern District of Illinois and the Grantee consents
to the jurisdiction and venue of those courts.
     10. Severability. The provisions of this Award Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.
     11. Waiver. The waiver by the Company of a breach of any provision of this
Award Agreement by Grantee shall not operate or be construed as a waiver of any
subsequent breach by Grantee.
     12. Binding Effect. The provisions of this Award Agreement shall be binding
upon the parties hereto, their successors and assigns, including, without
limitation, the Company, its successors or assigns, the estate of the Grantee
and the executors, administrators or trustees of such estate and any receiver,
trustee in bankruptcy or representative of the creditors of the Grantee.
     13. Withholding. Grantee agrees, as a condition of this grant, to make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting of the Restricted Stock Units acquired under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the vesting of shares
arising from this grant, the Company shall have the right to require such
payments from Grantee, or withhold such amounts from other payments due Grantee
from the Company or any Subsidiary or Affiliate.
     14. No Retention Rights. Nothing herein contained shall confer on the
Grantee any right with respect to continuation of employment by the Company or
its Subsidiaries or Affiliates, or interfere with the right of the Company or
its Subsidiaries or Affiliates to terminate at any time the employment of the
Grantee.
     15. Construction. This Award Agreement is subject to and shall be construed
in accordance with the Plan, the terms of which are explicitly made applicable
hereto. In the event of any conflict between the provisions hereof and those of
the Plan, the provisions of the Plan shall govern.

4



--------------------------------------------------------------------------------



 



                      GRANTEE       METHODE ELECTRONICS, INC.
 
                   
 
          By:                       Donald W. Duda           Douglas A. Koman  
          Its:   Vice President, Corporate Finance and Chief Financial Officer
 
                   
Dated:
              Dated:    
 
                   

5